Citation Nr: 0702145	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for herniated lumbar discs, 
as secondary to service-connected status post right pelvic 
fracture, with right total hip replacement.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied service 
connection for herniated lumbar discs, as secondary to 
service-connected disability of status post right pelvic 
fracture, with right total hip replacement.  

This case was remanded in an April 2006 Board decision, for 
further evidentiary development.  This development has since 
been completed.  


FINDING OF FACT

The cumulative and competent medical evidence does not 
reflect findings of herniated lumbar discs.


CONCLUSION OF LAW

Service connection for herniated lumbar discs, secondary to 
service-connected disability of status post right pelvic 
fracture, with right total hip replacement, is not warranted.  
38 U.S.C.A. § 101, 1101, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in July 2002.  
In correspondence dated in December 2002 and April 2006, he 
was notified of the provisions of the VCAA as they pertain to 
the issue of service connection.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in April 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran contends that he has herniated lumbar discs, 
which developed secondary to his service-connected right 
pelvic fracture, with right total hip replacement.  The Board 
finds the preponderance of evidence does not support the 
veteran's claim.

Service medical records reflect that in May 1956, the veteran 
fell down a flight of stairs sustaining a simple, comminuted 
fracture of the right anterior superior spine of the pelvis.  
Service records are negative for findings of herniated lumbar 
discs or a lumbar spine disorder.  The veteran underwent a 
right total hip replacement in 1994.  He alleges that an MRI 
taken in 1994 revealed degenerative disc disease and bulging 
discs at L4-5 and L5-S1.

The evidentiary record includes a January 1993 physical 
evaluation report from the A. L. L. Memorial Hospital.  The 
physical evaluation revealed the veteran's cervical, 
thoracic, and lumbar spine was normal.  A June 1994 hospital 
discharge summary report indicated hypertrophic 
osteoarthritis of the spine.  VA outpatient treatment records 
from August 2001 to July 2006 contain no findings of 
herniated lumbar discs.  An annual VA physical examination 
conducted in November 2002 revealed no findings of herniated 
discs or any lumbar spine disorder.

The veteran underwent a VA examination in August 2006 for 
evaluation of the claimed herniated lumbar discs.  The 
veteran's claims file was reviewed by the examiner.  A 
physical evaluation of the veteran revealed flattening of the 
lumbar lordosis.  X-rays showed spondylosis of the 
thoracolumbar segments and sacroiliitis of the pelvis.  There 
was no sign of degenerative disc disease or lumbar disc 
herniation.  The examiner opined, in general, that the 
thoracolumbar and sacral conditions were at least as likely 
as not related to the veteran's age, rather than secondary to 
his service connected disability, and at least as likely as 
not were not aggravated by the service connected disability.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Here, there is no evidence that the veteran currently 
has any herniated lumbar discs, which is the only issue on 
appeal before the Board.  Although spondylosis of the 
thoracolumbar segments was noted in the recent VA 
examination, the competent medical evidence demonstrates that 
this lumbar disorder is related to the veteran's age and not 
to any service-connected disability.  Therefore, in the 
absence of proof that the veteran has any herniated lumbar 
discs and a nexus between such disability and military 
service, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for herniated 
lumbar discs, as secondary to service-connected disabilities 
of status post right pelvic fracture, with right total hip 
replacement have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for herniated lumbar discs, as secondary 
to service-connected disabilities of status post right pelvic 
fracture, with right total hip replacement, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


